Citation Nr: 1502781	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-23 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for service-connected status-post open reduction and internal fixation of the right ankle with residual scarring (hereinafter, right ankle disability).

2. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to June 2007.  The record reflects service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Los Angeles, California, which denied service connection for a left knee disability and established service connection for a right ankle disability; a 10 percent initial evaluation was assigned, effective from June
12, 2007.  

The Veteran's case was previously before the Board in March 2013, when it was remanded to afford the Veteran a Board hearing he had requested.  That hearing was held before the undersigned in July 2013.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1. For the entire initial rating period, the Veteran's right ankle disability more nearly approximated a marked limitation of motion with pain, swelling, tenderness, instability, and use of assistive devices, but without ankylosis.

2. The Veteran does not have a current left knee disability. 


CONCLUSIONS OF LAW

1. For the entire initial rating period on appeal, the criteria for a rating of 20 percent, but no higher, for the right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5271 (2014).

2. The basic service connection criteria are not met regarding the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations in December 2007 and August 2013.  These examination and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the July 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III. Increased Rating

The Veteran contends his current right ankle disability is more severe than what is reflected by the currently assigned 10 percent rating. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In a March 2008 rating decision, the RO assigned an initial 10 percent rating for status-post open reduction and internal fixation, right ankle, with residual scars, pursuant to Diagnostic Code 5271, effective June 12, 2007.  While the Veteran claims he is entitled to a higher rating under DC 5271, the Board must also consider all other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  In other words, the criteria set forth in Diagnostic Code 5003 are only for application when limitation of motion is noncompensable.  38 C.F.R. § 4.71a.  In this case, the Veteran's limitation of motion is compensable.  Therefore, the criteria for Diagnostic Code 5271 (limited motion of the ankle) are applicable in this case.

Diagnostic Code 5271 applies when there is limited motion of the ankle.  A 10 percent evaluation is assigned where the limitation of motion is "moderate."  A 20 percent evaluation is assigned where the limitation of motion is "marked."  A 20 percent disability rating is the highest possible schedular rating under Diagnostic Code 5271.  Higher disability ratings of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of ankylosis.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The words slight, moderate, moderately severe, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in reaching a decision that is "equitable and just."  38 C.F.R. § 4.6.

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Upon review of the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's right ankle disability more nearly approximates a 20 percent disability rating for "marked" limitation of motion under Diagnostic Code 5271.

Historically, the Veteran fell off the wing of an airplane in-service.  His ankle was dislocated from the lower portion of his leg and his tibia was broken in a spiral fracture.  An April 2007 service treatment record noted the Veteran's medical condition prevents him from reasonably performing the duties of his office, grade, rank or rating and noted he had persistent pain in his right ankle and may have pain for the rest of his life.  The Informal Physical Evaluation Board found the Veteran was unfit and recommend discharge with severance pay with a disability rating of 20% IAW Department of Defense and Veterans Administration Schedule for Rating Disabilities guidelines. 

A June 2008 VA treatment record noted the Veteran complained of right ankle pain and takes pain medication.  His walking was limited due to pain and he could not run.  The Veteran wears a brace over his socks.  He had limited flexion and dorsiflexion.  He also had limited lateral and medial movement, all about half of normal.  There was also swelling present.  

A July 2008 VA treatment record noted the Veteran uses a lace-up ankle brace and takes medication to assist with the pain, which brings the pain down from 8 to a 3 out of 10.  Current pain was 8 out of 10.  The record noted restricted range of motion of the right ankle, limiting activity.  It further noted mild swelling in the right ankle compared to the left.  Dorsiflexion of 20 degrees, plantar flexion of 30 degrees, inversion at 10 degrees, and eversion at 5 degrees.  The report noted mild swelling. 

An August 2008 private treatment record noted the Veteran had instability in his right ankle joint.  

A November 2008 VA treatment record noted a MRI revealed cortical irregularity and post-operative changes identified at the distal fibula.  The interosseous membrane also demonstrated ossifications, consistent with prior trauma.  Old well corticated bony fragments of the medial malleolus were seen.  There was mild soft tissue swelling around the ankle.  The osseous structures of the left ankle were otherwise unremarkable without evidence of acute fracture, dislocation, or subluxation.  The ankle mortise was within normal limits.  There was no evidence of ankle joint effusion and mild soft tissue swelling around the ankle.  A VA treatment record written later the same day noted the Veteran complained of right ankle pain.  He was currently taking medication for his pain.  The report noted the Veteran had full range of motion.  It further noted a MRI of the Veteran's right ankle revealed tendinosis/partial thickness tear of Achilles tendon, and there was a focal bone marrow signal abnormality of the midsharft of the second metatarsal bone.  There was also bone marrow abnormality of the distal fibula.  The record stated the Veteran's pain was likely from early degenerative changes seen on MRI and posterior pain from Achilles.  

A December 2008 VA treatment record noted the Veteran had chronic ankle pain.  

The Veteran was afforded a VA examination in December 2007.  The report was written in January 2008.  The Veteran reported weakness, swelling on sides of scar and giving way when stepping down off steps.  He did not have stiffness, heat, subluxation, redness, lack of endurance, locking, fatigability, or dislocation.  He complained of constant pain that was aching and sharp.  The pain can be elicited by physical activity or the pain comes by itself.  It was relieved by rest and medication.  He had not had any prosthetic implants of the joint.  Upon examination, the examiner found edema, effusion, weakness, tenderness and guarding of movement.  The VA examiner found dorsiflexion of 20 degrees and plantar flexion of 30 degrees, albeit with objective evidence of pain at dorsiflexion of 20 degrees and plantar flexion of 30 degrees.  The examiner found the joint function was not additionally limited by pain fatigue, weakness, lack of endurance or incoordination after repetitive use.   There was no indication of a malunion to the os calcis or malunion of the astralgus.  X-rays showed old healed fibula fracture.  The examiner concluded the subjective factors were pain and the objective factors were scars, edema, tenderness, painful range of motion, and abnormal x-ray.  The examiner further noted the Veteran had subjective and objective factors of scars with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation and edema. 

A March 2009 VA treatment record noted the Veteran wore an ankle brace and complained of deep ache and sharp pain in his right ankle that was worse with walking and climbing ladders.  He reported his pain was 8 out of 10 before and after therapy.  The Veteran reported he works 3 jobs a total of 7 days a week and was only able to tolerate it with special supportive boots or with the ankle brace.  The record noted the right ankle was not swollen, range of motion was decreased in all motions, about 50%, and movement did not cause an increase in pain.  Strength is 5/5 in dorsi and plantar flexion, inversion and eversion.  

A subsequent March 2009 VA treatment record noted the Veteran's ankle joint was "non-functional" and his pain had increased to the point of excruciating pain.  The report further noted the Veteran's ankle was swollen, tender to palpation, had "minimal dorsi/plantar flexion, min inv/eversion with tenderness."  Another March 2009 VA treatment record noted the Veteran complained of right ankle pain for the past four years.  The record noted the Veteran's ankle was swollen and tender to palpation, minimal dorsiflexion and plantar flexion, and minimal inversion and eversion with tenderness.  

An April 2009 VA treatment record noted the Veteran reported right ankle pain was 8 out of 10 before and after therapy.  He was instructed to continue current treatment.  Later that month, a VA treatment record noted the Veteran reported no change in his right ankle pain, still a pain score of 8 out of 10 before and after therapy.  The Veteran was doing manual therapy with joint mobilization and stretching.  At the end of the month, a VA treatment record noted the Veteran reported his right ankle felt "just as sore as ever."  He had been doing manual therapy to the right ankle and foot with joint mobilization and stretching.  The report noted the Veteran continued to have edema over the right lateral ankle and tender to palpation.  He reported a pain score of 8 out of 10 before and after therapy with swelling of the ankle.  

A May 2009 VA treatment record noted the Veteran complained of right ankle pain, increasing over the past 2 days with a pain score of 8 out of 10 before and after therapy.  He continued to exercise, but his physical therapy treatment was not reducing pain in his right ankle.  His range of motion had slightly improved, but swelling continued.  

A September 2009 private treatment record noted the Veteran reported the VA told him that there was nothing else for him unless he was willing to undergo an ankle fusion, which he did not want to do.  

The Veteran submitted a statement in July 2013 noting he needed ankle support all the time.  He lacks stability on his right ankle and is unable to participate in sports and activities he once enjoyed.  He further stated he has a limp due to his ankle.  He also stated he had a job on an air force base after he left service, but was laid off due to budget cut backs and has been unable to find a suitable job since due to his disabilities.  He is on medication to control his pain, but this doesn't help at all; it is a band aid.  Although some of his medication has dulled his pain, it keeps him from doing his job and he becomes very angry when on it.  The current job he has does not allow him to be on medication while at work, so he suffers through the pain while trying to get through the day.  

The Veteran was afforded another examination in August 2013.  The Veteran reported he had difficulty sleeping at night because of the pain.  The Veteran took medication, but does not like to take it.  He reported flare-ups, stating he is in agonizing pain from the moment he wakes up the morning and he "toughs through the pain and works anyway."  The examiner found his planter flexion was to 30 degrees, with objective evidence of painful motion at 5 degrees.  His dorsiflexion (extension) was to 10 degrees, with objective evidence of painful motion at 5 degrees.  The Veteran was not able to perform repetitive use testing with 3 repetitions.  The examiner found the Veteran had functional loss in the right ankle, with excess fatigability, pain on movement, swelling, deformity, disturbance of locomotion, and interference with sitting, standing and weight-bearing.   The Veteran's gait was within normal limits.  These symptoms limit the Veteran's functional ability during flare-ups or when the joint is used repeatedly over time.  The Veteran has pain on palpation and swelling of the muscle of the lower leg from the ankle upwards.  His muscle strength was 5/5 for both plantar flexion and dorsiflexion.  The examiner found the Veteran had laxity, no ankylosis, and no malunion of calcaneous (oscalcis) or talus (astragalus).  The Veteran uses a brace on his ankle and no degenerative or traumatic arthritis have been found upon image studies.  The examiner opined that the Veteran's right ankle limits his ability to work.  The Veteran is limited to moderate activities such as light jogging or brisk walking.  The examiner diagnosed the Veteran with chronic instability, reports of pain, and limitation range of motion for the right ankle; noting the diagnosis was a progression of the prior established diagnosis.  She further noted the Veteran had severe pain to palpation with pain with weight bearing and ambulation.  

A July 2014 VA treatment record noted the Veteran underwent a right ankle arthrodesis on May 9, 2014.  Post operation x-rays revealed satisfactory alignment and hardware position.  Appeared to be bridging bone across the fusion site and there was no visible gap.  The record further noted satisfactory progress 11 weeks following right ankle arthrodesis. 

In a September 2014, rating decision, the Veteran was awarded a temporary evaluation of 100 percent effective May 9, 2014, based on surgical or other treatment necessitating convalescence pertaining to the Veteran's right ankle.  An evaluation of 10 percent was reinstated from December 1, 2014.  

A November 2014, rating decision granted the Veteran a temporary evaluation of 100 percent effective December 1, 2014, based on surgical or other treatment necessitating convalescence pertaining to the Veteran's right ankle.  An evaluation of 10 percent was assigned from June 1, 2015.  

Upon review of the evidence of record, the Board finds that although range of motion testing reported in VA treatment records and VA examinations did not manifest marked limitation of motion, the Veteran has constantly reported increasing pain with motion.  VA treatment records note the Veteran has consistently reported pain scores of 8 out of 10 and no change in pain after therapy and the August 2013 VA examiner found the Veteran had painful motion in plantar flexion and dorsiflexion beginning at 5 degrees.  The record reflects the Veteran's ankle has been consistently swelled and he has consistently reported instability, weakness, tenderness, and decreased range of motion.  Furthermore, the Veteran has consistently used pain medication and an ankle brace to alleviate some of his symptoms.  Resolving reasonable doubt in the Veteran's favor, the Board finds that these symptoms, consistently reported in VA examinations, numerous VA treatment records, and private treatment records more nearly approximate a 20 percent disability rating for marked limitation of motion under Diagnostic Code 5271 for the entire initial rating period on appeal.  The Board further finds that a higher evaluation under Diagnostic Code 5271 is unavailable as a 20 percent evaluation is the highest rating available thereunder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has also considered whether any other diagnostic codes pertaining to the Veteran's left ankle are applicable in this case.  The Veteran's service-connected disability does not warrant a separate or higher rating under Diagnostic Codes 5270 or 5272 because he has never demonstrated or been diagnosed with ankylosis of the right ankle.  (Ankylosis is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).)  He has also never been diagnosed with malunion of the os calcis or astragalus or ever underwent astragalectomy, thus, Diagnostic Codes 5273 and 5274 are not for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274. 

After careful review of the available diagnostic codes and the competent, credible, and probative evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 20 percent rating for the service-connected residuals of the right ankle disability.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his right ankle disability is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  The Veteran's right ankle disability is manifested by pain, some limitation of motion, tenderness, weakness, instability, and swelling.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for limitation of extension of the ankle (Diagnostic Code 5271) and contemplate ratings based on motion limited due to multiple orthopedic factors that include pain and instability.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran stated in a July 2013 statement that he is currently employed.  As such, the Board finds there is no implicit claim for TDIU.

III. Service Connection

As an initial matter, the Board notes that the Veteran has not alleged nor is there evidence that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not for application.  

The Veteran asserts that he is entitled to service connection for a left knee disability.  Specifically, he stated in a May 2008 statement that he believes his left knee pain should be service connected due to having to compensate for injury to his right ankle.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service treatment records indicate that in March 2005, while in Osan AB, Korea, the Veteran fell off the wing of an aircraft during a squadron photo shoot, fracturing and dislocating his right ankle.  

In November 2006 service medical record noted the Veteran had bilateral knee pain, not traumatic, "but probably constelation of poor conditioning, fluctuating weight, recent return to ambulation and recent surgery, also poor ergonomics and movement training."  It further noted the Veteran had been doing home physical therapy without formal evaluation.  The record noted his provisional diagnosis was joint pain, localized in the knees.  The Veteran's knees were found to be grossly normal, but tenderness expressed.  

Another November 2006 service medical record noted the Veteran had joint pain, localized in the knee.  The record further noted the Veteran had increasing bilateral knee pain over the last several months.  No trauma noted, but the Veteran reported he felt his symptoms were due to compensation from 4 ankle surgeries over the last 2 years.  The report noted the Veteran was overweight and flexion was 0 to 135 degrees for both knees.  Patellofemoral joint crepitiance was assessed in the right knee greater than the left knee.  Physical therapy was suggested.  

A December 2006 service medical record noted the Veteran reported discomfort in his bilateral knees.  A subsequent December 2006 service medical record noted the Veteran reported his bilateral knees were feeling better.  January 2007, February 2007, March 2007, and April 2007 service medical records noted the Veteran had joint pain, localized in the knee.

As for post-service medical records, it consists of private and VA treatment records beginning in December 2007.  

The Veteran was afforded a VA examination of his left knee in December 2007 and the report was written in January 2008.  The examiner noted the Veteran reported his left knee condition had existed since 2005 and the condition was due to an injury; it occurred from a fall.  The pain occurs 2 times per month, each time lasting for 1 day.  The pain was localized and aching.  From 1 to 10 (10 being the worst pain), his pain level was at 2.  The pain was elicited by physical activity and relieved by rest.  The Veteran was not receiving any treatment for his condition and had not had any prosthetic implants of the joint.  The Veteran reported popping from the joint condition.  He did not have weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  

On examination, the left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was no genu recurvtum, locking pain, or crepitus.  The range of motion was flexion 140 degrees and extension 0 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits. The medial and lateral collateral ligaments stability test of the left knee were within normal limits. The medial and lateral meniscus test of the left knee were within normal limits.  Left knee x-ray findings were within normal limits.  The examiner opined there was no diagnosis because there was no pathology to render a diagnosis.  

A June 2008 private treatment record noted the Veteran reported his left knee issues were due to excessive trauma due to the fact that the right knee was injured.  The Veteran had been attempting to lose weight and it was noted that he was told this would help with his musculoskeletal issues.  

A July 2008 VA treatment record noted the Veteran had knee pain.  A March 2009 VA treatment record noted the Veteran had a history of moderate bilateral knee pain.  

An August 2009 private treatment record noted the Veteran had slightly increased knee pain, right worse than left.  The record noted the Veteran reported he was "seeing the VA and they are covering issues going on with his right ankle but he is having problems getting into except the fact that the knee pain might be a result of that injury as well and we spent time discussing that."  His left knee showed full range of motion and was nontender.  There was tenderness over the medial joint line and no swelling or redness.  Drawers Lachman's was negative and neurovascular was intact distally.  The Veteran further reported he walks abnormally and was certainly going to put increase stress on the left knee.  He feels the condition was chronic and ongoing.  
	
A VA Disability Benefits Questionnaire (DBQ) for the left knee disorder, dated in August 2013, showed that that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported flare-ups, stating he was in agony from the time he wakes in the morning and ices his leg, which hurts, and he applies heat, which helps.  Upon examination, the Veteran's left knee flexion was to 140 degrees or greater and there was no objective evidence of painful motion.  Left knee extension ended at 0 degrees and there was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The examiner found the Veteran had no functional loss for left lower extremity.  The Veteran had no tenderness or pain to palpation for joint line or soft tissues and knee flexion and extension was 5/5, indicating normal strength.  The Veteran's left knee was normal for Lachman test, posterior drawer test, and medial-lateral instability.  There was no evidence of patellar subluxation or dislocation.  The examiner noted there was no previously established condition and diagnosed the Veteran with not having a left knee disorder, explaining that the "Veteran experienced a dislocation of the ankle and subsequent spiral fracture to the distal tibia.  This injury does not directly impact function of the knee.  While this injury does involve the right lower leg, the Veteran's present condition is best represented in the Ankle DBQ with findings supporting Right Ankle Fracture s/o ORIF with residuals."  The examiner opined that the Veteran's leg condition is at least as likely as not caused by an in-service injury during military service, explaining that the Veteran fell off the wing of a plane fracturing his lower tibia and fibula and dislocating his right ankle.  

The Board finds that the claims must be denied.  As an initial matter, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356   (Fed. Cir. 2001).  

In this case the Board finds that the preponderance of the evidence shows that the Veteran does not have a left knee disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Both the December 2007 VA examination and the August 2103 DBQ clearly show that the Veteran was determined not to have a left knee disorder.  These opinions are considered to be highly probative evidence against the claims, as they are shown to have been based on a review of the Veteran's medical records, and they are accompanied by sufficient rationales.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean.  Furthermore, these diagnoses are confirmed by the lack of a noted left knee disability in any private or VA treatment records.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

Moreover, the Veteran asserts that a left knee disorder is related to his service-connected right ankle disability.  Although the August 2013 VA examiner opined the Veteran's leg condition is at least as likely as not caused by an in-service injury during military service, it appears the examiner is referring the right leg, which already has service-connected disabilities of the ankle.  The Board finds that consistent with the persuasive medical evidence of record, the Veteran does not have a current left knee disability, thus service connection on a secondary basis is not warranted.  While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issue on appeal is based on the contention that a left knee disability was caused by service or secondary to a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether or not the Veteran has a left knee disability that is related to service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contention that a left knee disability was caused by or secondary to service.  

The Board finds that the preponderance of the evidence is against the claim for service connection, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


For the entire initial rating period, a rating of 20 percent, but no higher, for the right ankle disability is granted.

Service connection for a left knee disability is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


